                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION


TOMMIE HARDY,                                          )
                                                       )
       Plaintiff,                                      )
                                                       )
vs.                                                    )     Case No. 4:19-CV-00237-DGK
                                                       )
CITY OF KANSAS CITY, MISSOURI                          )
                                                       )
       Defendant.                                      )


                       AMENDED NOTICE OF VIDEO DEPOSITION
       Comes now Plaintiff by and through counsel, and, pursuant to Rule 30(B)(6) of the

Federal Rules of Civil Procedure, do hereby respectfully request that Defendants designate one

or more officers, directors or managing agent or other persons to testify on behalf of the City on

the matters identified herein and to produce said person or persons for deposition on the

following date, time, and at the following location:



       DATE:                  November 18, 2019

       TIME:                  9:30 a.m.

       LOCATION:              THE CITY OF KANSAS CITY
                              2300 Oak Street, #14
                              Kansas City, Missouri 64106



       The person or persons designated by the City shall testify as to matters known or

reasonably available to the said Defendant. If the City identifies and produces more than one

person to testify regarding the matters designated herein, all persons so designated shall appear at

the foregoing place at the date and times specified herein. The deposition(s), if not completed on


                                                 1

         Case 4:19-cv-00237-DGK Document 31 Filed 10/21/19 Page 1 of 5
the aforementioned day, will be continued from day to day, at the same place between the hours

of 9:30 a.m. and 5:00 p.m. until completed.

       Pursuant to FED. R. CIV. P. 30(B)(2), the person designated by the City is further

requested to bring such documents as is necessary to fully explain the subject matters set forth

herein and such documents that will provide the answers to such questions.

       Pursuant to FED. R. CIV. P. 30(C)(1), the testimony of the person or persons designated by

the City shall be taken under oath and recorded by a certified court reporter from the Cooper

Group. Please be advised that, in addition to stenographic recording, the deponent(s) testimony

shall be recorded by video as provided for in FED. R. CIV. P. 30(B)(3)(A). David A. Lunceford,

Lunceford Law Firm, 201 Southeast 1st Street, Lee's Summit, Missouri 64063 will be the

recording technician.

                                        DESIGNATED MATTERS

       1.        Policies and procedures of the City prohibiting discrimination and retaliation in

the workplace.

       2.        Policies and procedures setting forth or describing the requirements of

investigating complaints of discrimination applicable to employees of the City, including the

identification of any written policies regarding the same.

       3.        A complete description of and related details regarding investigations, if any,

conducted by or on behalf of the City of any complaint by Plaintiff concerning discrimination

including the persons contacted, detailed description of the investigation conducted, the dates of

the investigation(s), a description and identification of the documents reflecting such

investigation, the results of such investigation, and any corrective action taken in response to

such investigation.



                                                  2

            Case 4:19-cv-00237-DGK Document 31 Filed 10/21/19 Page 2 of 5
       4.       For the time period March 30, 2014 through the date of deposition, all complaints

of discrimination made against the City and/or its employees.

       5.       For the time period March 30, 2014 through the date of deposition, investigations

by the City including any offices and/or departments thereof (such as human resources

departments or offices), into complaints of discrimination including the following:

                a. the number of discrimination complaints made by category of type of
                   discrimination, hostile work environment, and retaliation;
                b. the identity of individuals who allegedly committed the acts of discrimination;
                c. the identity of the person making the allegations of discrimination;
                d. the alleged acts of discrimination allegedly committed by the persons
                   identified in (b);
                e. whether investigations were conducted into the alleged acts of discrimination;
                f. if an investigation was conducted, the identity of the investigator;
                g. the outcomes of investigations including whether the individuals who
                   allegedly committed the acts of discrimination were exonerated or were found
                   to have committed acts of discrimination; and
                h. the discipline administered for the persons who were found to have committed
                   acts of discrimination.
       6.       Hierarchy of the City’s personnel in the Water Services Department at the Water

Supply Division Plant.

       7.       Hierarchy of the Human Resources Department over the Water Services

Department at the Water Supply Division Plant.

       8.       Charges of Discrimination filed against the City and/or its employees since March

30, 2014 to the present.

       9.       Remedial efforts taken to prevent discrimination since March 30, 2014 to the

present.



                                                  3

            Case 4:19-cv-00237-DGK Document 31 Filed 10/21/19 Page 3 of 5
       10.     Job description of Senior Plant Operator and any training related to the job of

Senior Plant Operator.

       11.     The City’s s disciplinary policy for the Water Services Department at the Water

Supply Division Plant.

       12.     The City’s policies and procedures for when there are conflicting narratives

amongst employees regarding predetermination hearings in the Water Services Department.

       13.     The City’s policies and procedures regarding its employee reassignment due to

health-related physical limitations.

       14.     Disciplinary action taken against Plaintiff.

       15.     Plaintiff’s performance evaluations.

       16.     Grievances filed by Plaintiff.

       17.     The situation on May 18, 2016 that involved the accidental contamination and

subsequent dumping of more than 3 million gallons of water as a result of improper lime slaker

operation.

       18.     City’s policies and procedures for daily duty reassignments.

       19.     Contracts between the City’s Water Supply Division and Mark One during the

period of Plaintiff’s employment with the City.

       20.     Policies and procedures for assigning City’s technicians with Mark One on jobs.

       21.     Information regarding Robert Slusher’s work assignment on May 18, 2016.

       22.     Information regarding Larry Hoffman’s work on assignment on May 18, 2016.



       The deposition is being taken for purposes of discovery, for use at hearing or trial, or both,

and for any other such purposes as are permitted under the Missouri Rules of Civil Procedure or

other applicable law.

                                                  4

         Case 4:19-cv-00237-DGK Document 31 Filed 10/21/19 Page 4 of 5
                                             Respectfully submitted,

                                             LUNCEFORD LAW FIRM, LLC

                                             by:/s/ David A. Lunceford
                                             David A. Lunceford, MO #47014
                                             Noah Ballard, MO #69953
                                             201 SE 1st Street
                                             Lee’s Summit, Missouri 64063
                                             Telephone: (816) 525-4701
                                             Facsimile: (816) 347-0366
                                             LLF.DLunceford@gmail.com
                                             LLF.NoahBallard@gmail.com
                                             ATTORNEYS FOR PLAINTIFF

                           CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing was sent to all counsel of record through the
Court’s ECF system on this 21st day of October, 2019.

                                             /s/ David A. Lunceford
                                             Attorney for Plaintiff




                                                 5

         Case 4:19-cv-00237-DGK Document 31 Filed 10/21/19 Page 5 of 5
